DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
With regards to claim 1-3 are objected to because of the following informalities: in the recited “to flow out from the side of the attachment surface of the accommodation unit in a direction substantially orthogonal to the attachment surface” is not understood as the claim does not provide or suggest this function. In referring to paragraph ¶0043 “gas is induced to flow into the detection space 4 inside the casing 3 from the opposite side of the attachment surface 11 of the casing 3 in the direction substantially orthogonal to the attachment surface 11, and to flow out from the attachment surface 11 side of the casing 3” and not to flow out from the side of the attachment surface of the accommodation unit in a direction substantially orthogonal to the attachment surface as claimed. As illustrated in Fig. 5, arrow F1, clearly illustrates where the flow of gas to the outside of 3 is parallel to the attachment surface. While it is clear that when the gas enters 4, detection gas it is orthogonal to the attachment surface however does not to flow out from the side of the attachment surface but the side case and is in the direction parallel to 11, the attachment surface.  Claims 2 & 3 depended from claim 1. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852